UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4583


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSEPH LUTHER LEWIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-cr-00400-FL-1)


Submitted: March 13, 2019                                         Decided: March 28, 2019


Before MOTZ, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, LAW OFFICES OF W.H. PARAMORE, III, Jacksonville,
North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P.
May-Parker, Assistant United States Attorney, Gabriel J. Diaz, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Luther Lewis appeals his 151-month sentence imposed following his guilty

plea to possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012), and possession of a stolen firearm, in violation of 18

U.S.C. §§ 922(j), 924(a)(2) (2012). On appeal, Lewis challenges the sufficiency of the

evidence supporting the district court’s application of the kidnapping cross-reference

under U.S. Sentencing Guidelines Manual §§ 2K2.1(c)(1)(A), 2X1.1(a), 2A4.1 (2016).

For the reasons that follow, we affirm.

       “At sentencing, the government has the burden to prove a cross-referenced offense

by a preponderance of the evidence.” United States v. Slager, 912 F.3d 224, 232 (4th Cir.

2019) (brackets and internal quotation marks omitted). “In reviewing whether a district

court properly applied its application of a cross-reference, we review the district court’s

legal conclusions de novo and its factual findings for clear error,” id. (ellipsis and internal

quotation marks omitted), “accord[ing] the district court’s credibility determinations great

deference,” United States v. Bolton, 858 F.3d 905, 913 (4th Cir. 2017) (internal quotation

marks omitted).

       The Government presented evidence that, on the night of the incident giving rise

to the firearm charges, Lewis attempted to prostitute his then-girlfriend by driving her at

gunpoint to an abandoned house. A police officer testified that he observed injuries to




                                              2
the victim * consistent with her account that she jumped out of a moving vehicle driven by

Lewis, who then pulled out a gun and directed her to reenter the car. At the victim’s

suggestion, police searched the nearby woods, where they recovered Lewis’ firearm.

Based on this evidence, we conclude that the district court did not clearly err in finding

that sufficient evidence supported application of the kidnapping cross-reference.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




      *
        The victim was unable to testify because she died before the sentencing hearing.
We reject Lewis’ argument that her unavailability violated his right to confrontation. See
United States v. Uman͂a, 750 F.3d 320, 346 (4th Cir. 2014) (“[T]he right to confrontation
does not apply at sentencing.”).


                                            3